Exhibit 10.1

 

Confidential

   Execution Version

PURCHASE AND SALE AGREEMENT

by and between

SUNPOWER CORPORATION

(“Seller”)

and

HA SUNSTRONG CAPITAL LLC

(“Purchaser”)

Dated as of November 5, 2018



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS & CONSTRUCTION

     1  

SECTION 1.01

   Definitions      1  

SECTION 1.02

   Construction      5  

ARTICLE II PURCHASE AND SALE AND CONCURRENT TRANSACTIONS

     6  

SECTION 2.01

   Purchase and Sale      6  

SECTION 2.02

   Purchase Price      6  

ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER

     7  

SECTION 3.01

   Representations and Warranties Regarding Seller      7  

SECTION 3.02

   Representations and Warranties Regarding Company      8  

SECTION 3.03

   No Further Representations      9  

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PURCHASER

     10  

SECTION 4.01

   Representations and Warranties of Purchaser      10  

ARTICLE V TAX MATTERS

     11  

SECTION 5.01

   Transfer Taxes      11  

SECTION 5.02

   Closing Tax Certificate      12  

SECTION 5.03

   Tax Returns; Cooperation      12  

ARTICLE VI COVENANTS OF SELLER AND PURCHASER

     12  

SECTION 6.01

   Public Announcements      12  

SECTION 6.02

   Updated Company Records      12  

SECTION 6.03

   Further Assurances      12  

SECTION 6.04

   Fees and Expenses      12  

SECTION 6.05

   Confidential Information      13  

ARTICLE VII CLOSING

     13  

SECTION 7.01

   Closing      13  

SECTION 7.02

   Seller’s Closing Obligations      13  

SECTION 7.03

   Purchaser’s Closing Obligations      14  

ARTICLE VIII INDEMNIFICATION

     15  

SECTION 8.01

   Indemnification by Seller      15  

SECTION 8.02

   Indemnification by Purchaser      15  

SECTION 8.03

   Limitations on Indemnity      15  

SECTION 8.04

   Indemnity Procedures      16  

SECTION 8.05

   Survival and Time Limitation      19  

SECTION 8.06

   Determination of Loss      19  

SECTION 8.07

   Sole and Exclusive Remedy      19  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE IX OTHER PROVISIONS

     20  

SECTION 9.01

   Counterparts      20  

SECTION 9.02

   Governing Law; Dispute Resolution      20  

SECTION 9.03

   Waiver of Jury Trial      20  

SECTION 9.04

   Entire Agreement      20  

SECTION 9.05

   Notices      20  

SECTION 9.06

   Successors and Assigns      21  

SECTION 9.07

   Amendments and Waivers      21  

SECTION 9.08

   Schedules and Exhibits      21  

SECTION 9.09

   Agreement for the Parties’ Benefit Only      21  

SECTION 9.10

   Severability      22  

SECTION 9.11

   Time of Essence; Action on Business Day      22  

SECTION 9.12

   Construction of Agreement      22  

EXHIBITS AND SCHEDULES

 

EXHIBIT A

  

Form of A&R LLCA

EXHIBIT B

  

Form of Assignment of Interests

EXHIBIT C

  

Form of Certificate of Non-Foreign Status

SCHEDULE 1.01-A

  

Purchaser Knowledge Persons

SCHEDULE 1.01-B

  

Seller Knowledge Persons

SCHEDULE 2.02

  

Seller’s Account Information

SCHEDULE 3.01(g)

  

Seller’s Approvals

 

ii



--------------------------------------------------------------------------------

Exhibit 10.1

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”), dated as of November 5,
2018 (the “Closing Date”), is between SunPower Corporation, a Delaware
corporation (“Seller”), and HA SunStrong Capital LLC, a Delaware limited
liability company (“Purchaser”). Seller and Purchaser are sometimes referred to
herein individually as a “Party” and collectively as the “Parties”. All
capitalized terms used herein shall have the meaning ascribed to such terms on
Section 1.01 hereto.

WHEREAS, Seller holds 100% of the membership interests in SunStrong Capital
Holdings, LLC, a Delaware limited liability company (the “Company);

WHEREAS, Seller wishes to sell to Purchaser, and Purchaser wishes to purchase
from Seller, 490 membership units of the Company (the “Purchased Units”),
representing a 49.0% membership interest in the Company, upon the terms and
subject to the conditions set forth in this Agreement; and

NOW, THEREFORE, in consideration of the mutual covenants and the agreements
contained herein and for other good and valuable consideration, the sufficiency
of which is hereby acknowledged, the Parties, intending to be legally bound, do
hereby agree as follows:

ARTICLE I

DEFINITIONS & CONSTRUCTION

SECTION 1.01 Definitions. As used in this Agreement (including the Exhibits and
the Schedules attached hereto), the following terms have the respective meanings
set forth below or set forth in the Sections referred to below:

“Action” means any action, claim, suit, arbitration, litigation, investigation
or other proceeding by or before any Governmental Authority.

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with the Person specified. For the
purposes of this definition, “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by
contract or otherwise, and “controlling” and “controlled” shall have a meaning
correlative thereto. No Person shall be deemed an Affiliate of any Person by
reason of the exercise or existence of rights, interests or remedies under this
Agreement and, for the avoidance of doubt, the Company Entities shall not be
deemed to be Affiliates of the Purchaser or its Affiliates for purposes of this
Agreement.

“Agreement” is defined in the preamble.

“Applicable Law” means any applicable statute, law (including common law and
consumer finance law), regulation, rule, code, ordinance, ruling, judgment,
settlement, order, writ, injunction, decree, protocol, standard guide or
guideline of or by any Governmental Authority.

 

1



--------------------------------------------------------------------------------

“A&R LLCA” means the Amended and Restated Limited Liability Company Agreement,
in the form attached hereto as Exhibit A.

“Assignment of Interests” means that certain instrument assigning the Purchased
Units from Seller to Purchaser, dated as of the Closing Date, in the form
attached hereto as Exhibit B.

“Business Day” means any day which is not a Saturday, Sunday, a legal holiday
recognized by the Federal government of the United States of America, or any
other day on which commercial banks in New York City are authorized or required
by law to remain closed.

“Closing” means the closing of the purchase and sale of the Purchased Units
pursuant hereto.

“Closing Date” is defined in the preamble.

“Code” means the Internal Revenue Code of 1986. References to Sections of the
Code include any successor provisions to those Sections enacted after the date
hereof.

“Company” is defined in the recitals.

“Company Entities” means the Company and each of its Subsidiaries.

“Fundamental Representations” is defined in Section 8.03(b).

“GAAP” means United States generally accepted accounting principles as in effect
on the date of this Agreement applied on a consistent basis.

“Governmental Authority” means any federal, state or local government or any
court, arbitral tribunal, administrative or regulatory agency or commission.

“Indemnified Party” is defined in Section 8.04(a)(i).

“Indemnifying Party” is defined in Section 8.04(a)(i).

“Knowledge of Purchaser” for purposes of this Agreement, with respect to any
fact or matter, means the information that the persons set forth on Schedule
1.01-A actually knew or the knowledge that any such individual would acquire as
a result of a reasonable inquiry of the direct reports of such individual, it
being understood that none of the individuals set forth on such Schedule shall
have any individual or personal liability with respect to any matter to which
such knowledge applies.

“Knowledge of Seller” for purposes of this Agreement, with respect to any fact
or matter, means the information that the persons set forth on Schedule 1.01-B
actually knew or the knowledge that any such individual would acquire as a
result of a reasonable inquiry of the direct reports of such individual, it
being understood that none of the individuals set forth on such Schedule shall
have any individual or personal liability with respect to any matter to which
such knowledge applies.

 

2



--------------------------------------------------------------------------------

“Liens” means any and all liens, security interests, pledges, charges, claims,
mortgages, right of first refusal, deeds of trust, proxies, and voting or other
similar agreements, leases, legal or equitable liens, assignment, hypothecation,
encumbrances, limitations or other agreement or arrangement which has the same
or a similar effect to the granting of security or of any similar right of any
kind (including any conditional sale or other title retention agreement),
whether imposed by contract or law.

“Losses” means any and all liabilities, losses, actual damages (as opposed to
consequential or incidental damages), diminution in value, causes of action,
fines, penalties, litigation, lawsuits, administrative proceedings,
administrative investigations and costs and expenses, including reasonable
attorneys’ fees, court costs and other costs of suit.

“Management Agreement” means that certain Management Agreement, to be dated as
of the date hereof, between SunPower Capital Services, LLC and the Company.

“Material Adverse Effect” means any condition, event, occurrence, fact,
circumstance, change in, or effect on any SunPower Entity, that individually or
in the aggregate, causes or would be reasonably expected to cause a material
adverse effect (a) on the business, operations, properties, prospects or
condition (financial or otherwise) of any SunPower Entity (to the extent such
material adverse effect is not caused by Purchaser or its Affiliates) or (b) on
the enforceability of any Mezzanine Loan Document or any Portfolio Document (as
defined in each of the Mezzanine Loan Agreements); provided, however, that any
determination of a “Material Adverse Effect” will not include any event,
occurrence, fact, circumstance, change or effect arising out of or attributable
to any of the following, whether alone or in combination: (i) general economic
or political conditions; (ii) conditions generally affecting the industry in
which the Company Entities operate; (iii) any changes in financial or securities
markets in general; (iv) any natural disasters, acts of war (whether or not
declared), armed hostilities or terrorism, or the escalation or worsening of any
of the foregoing; or (v) any changes in Applicable Laws or accounting rules,
including GAAP first proposed after the date hereof; provided further, however,
that any event, occurrence, fact, circumstance, change or effect referred to in
clauses (i) through (v) above will be taken into account in determining whether
a Material Adverse Effect has occurred or would be reasonably expected to occur
if such event, occurrence, fact, circumstance, change or effect has a
disproportionate effect on such Company Entity compared to other participants in
the industry in which such Company Entity conducts its business.

“Mezzanine 1 Borrower” means SunStrong Capital Acquisition, LLC, a Delaware
limited liability company.

“Mezzanine 1 Lender” means SunStrong Capital Lender LLC, a Maryland limited
liability company.

“Mezzanine 1 Loan Agreement” means that certain Loan Agreement, dated as of
August 10, 2018, by and between Mezzanine 1 Borrower and Mezzanine 1 Lender.

“Mezzanine 2 Borrower” means SunStrong Capital Acquisition OF, LLC, a Delaware
limited liability company.

 

3



--------------------------------------------------------------------------------

“Mezzanine 2 Lender” means SunStrong Capital Lender 2 LLC, a Maryland limited
liability company.

“Mezzanine 2 Loan Agreement” that certain Loan Agreement, dated as of the date
hereof, by and between Mezzanine 2 Borrower and Mezzanine 2 Lender.

“Mezzanine Borrower” means (a) individually, each of Mezzanine 1 Borrower and
Mezzanine 2 Borrower and (b) collectively, both of them, as the context may
require.

“Mezzanine Loan Agreements” means individually, each of the Mezzanine 1 Loan
Agreement and the Mezzanine 2 Loan Agreement and (b) collectively, both of them,
as the context may require.

“Mezzanine Loan Documents” means, as applicable, the Mezzanine Loan Agreements
and any documents delivered in connection with any Mezzanine Loan Agreement.

“Organizational Documents” means, with respect to any entity, as applicable, the
certificate of incorporation, articles of incorporation, certificate of
formation, by-laws, articles of organization, limited liability company
agreement, limited partnership agreement, formation agreement, joint venture
agreement, general partnership agreement or other similar organizational
documents of such entity, together with any shareholder agreement, voting
agreement or similar agreement among two or more of the equity owners of any
such entity (including, for the avoidance of doubt, in the case of the Company,
the Original LLCA).

“Original LLCA” means that certain Limited Liability Company Agreement of the
Company, entered into by Seller, dated as of July 10, 2018.

“Party” and “Parties” are defined in the preamble.

“Permitted Encumbrances” means (a) those restrictions on transfer imposed by
applicable securities laws; (b) restrictions imposed on transfers set forth in
the Organizational Documents of the Company Entities; and (c) Liens (i) created
by, through or under Purchaser; (ii) arising by operation of Applicable Law
securing amounts not yet due and payable arising in the ordinary course of
business, (iv) created by this Agreement, or (v) permitted under the Mezzanine
Loan Documents.

“Person” means any Governmental Authority or any individual, firm, partnership,
limited partnership, corporation, company, limited liability company, joint
venture, unincorporated organization, trust, business trust, or other entity.

“Project” means each “Project” as defined in each of the Mezzanine Loan
Agreements.

“Purchase Price” is defined in Section 2.02.

“Purchased Units” is defined in the recitals.

“Purchaser” is defined in the preamble.

 

4



--------------------------------------------------------------------------------

“Purchaser Guaranty” means that certain Guaranty by Hannon Armstrong Capital,
LLC in favor of Seller.

“Purchaser Indemnified Parties” and “Purchaser Indemnified Party” are defined in
Section 8.01.

“Seller” is defined in the preamble.

“Seller Indemnified Parties” and “Seller Indemnified Party” are defined in
Section 8.02.

“Seller’s Approvals” means the approvals set forth on Schedule 3.01(g).

“SunPower Entity” means Seller, SunPower Corporation, Systems, SunPower Capital
Services, LLC, any Company Entity and, for all periods or times prior to
August 10, 2018, SunPower Capital, LLC.

“Tax” or “Taxes” means any and all taxes imposed by any federal, state, local or
foreign government or any agency or political subdivision of any such
government, which taxes shall include all income or profits taxes, payroll and
employee withholding taxes, unemployment insurance taxes, social security taxes,
severance taxes, license charges, taxes on stock, sales and use taxes, ad
valorem taxes, excise taxes, franchise taxes, gross receipts taxes, business
license taxes, occupation taxes, real and personal property taxes, stamp taxes,
environmental taxes, transfer taxes, workers’ compensation taxes and other
obligations of the same or of a similar nature to any of the foregoing,
including any interest, penalties, fines or additions attributable thereto.

“Tax Return” means any and all returns, reports, declarations, statements,
schedules, claims for refund or written information of or with respect to any
Tax which is required to be supplied to any taxing authority, including any
schedule or attachment thereto, and including any amendment thereof.

“Transfer Taxes” means all transfer Taxes (excluding Taxes measured by net
income or capital gain), including sales, real property, use, excise, stock,
stamp, documentary, filing, recording, permit, license, authorization and
similar Taxes, filing fees and their equivalents; provided, however, “Transfer
Taxes” shall not include any state or local property taxes payable by any
Company Entity due to a change of ownership requiring reassessment of the value
of any Project for any state or local property tax purposes.

“Unit” is defined in the recitals.

SECTION 1.02 Construction. Subject The following rules of construction shall
apply to this Agreement:

(b) All section headings in this Agreement are for the convenience of reference
only and are not intended to qualify the meaning of any section.

(c) Unless otherwise specified, any reference to any agreement (including this
Agreement), instrument, or other document includes all schedules, exhibits, or
other attachments referred to therein, and any reference to a statute or other
law includes any rule, regulation, ordinance, or the like promulgated
thereunder, in each case, as amended, from time to time.

 

5



--------------------------------------------------------------------------------

(d) All personal pronouns used in this Agreement, whether used in the masculine,
feminine or neuter gender, shall include all other genders, the singular shall
include the plural, and vice versa, as the context may require. Words such as
“hereto”, “herein” and the like refer to this Agreement as a whole. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “amend” means amend, modify, supplement,
or restate, and “amendment” has a correlative meaning. The word “any” means any
one, more than one, or all. The term “written consent” includes a consent
transmitted by “electronic transmission,” as defined in Act §§18-302(d) and
18-404(d). Unless otherwise specified, any financial or accounting term has the
meaning of the term under GAAP.

(e) Any reference in this Agreement to a “day” (without explicit qualification
as a Business Day) shall mean a calendar day; if any action is required to be
taken or notice is required to be given within a specified number of days
following a date or event, the day of such date or event is not counted in
determining the last day for such action or notice; if any action is required to
be taken or notice is required to be given on or by a particular day, and such
day is not a Business Day, then such action or notice shall be considered timely
if it is taken or given on or before the next Business Day.

(f) Each provision of this Agreement shall be considered severable from the
rest, and if any provision of this Agreement or its application to any Person or
circumstances shall be held invalid and contrary to any existing or future law
or unenforceable to any extent, the remainder of this Agreement and the
application of any other provision to any Person or circumstances shall not be
affected thereby and shall be interpreted and enforced to the greatest extent
permitted by law so as to give effect to the original intent of the parties
hereto.

(g) This Agreement has been negotiated by the parties and their respective
counsel and no provision shall be construed for or against a member or a lender
on the basis that such Person or its counsel was or was not the drafter thereof
or a participant in the negotiations.

ARTICLE II

PURCHASE AND SALE AND CONCURRENT TRANSACTIONS

SECTION 2.01 Purchase and Sale. Subject to the terms and conditions of this
Agreement, Seller shall irrevocably and unconditionally sell, transfer, assign
and convey to Purchaser, and Purchaser shall irrevocably and unconditionally
purchase, accept and receive from Seller, the Purchased Units free and clear of
all Liens, other than restrictions on transfer imposed by (a) applicable
securities laws or (b) the A&R LLCA.

SECTION 2.02 Purchase Price. Subject to the terms and conditions of this
Agreement, in consideration of the sale and conveyance of the Purchased Units to
Purchaser, on the Closing Date, Purchaser shall pay to Seller an aggregate
amount equal to $10,000,000 (the “Purchase Price”) in immediately available
funds by wire transfer to the account(s) specified in Schedule 2.02 hereto.

 

6



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER

SECTION 3.01 Representations and Warranties Regarding Seller. Seller hereby
represents and warrants to Purchaser as of the Closing Date (unless otherwise
stated in this Section 3.01) as follows:

(a) Good Standing. Seller is a corporation validly existing and in good standing
under the laws of the State of Delaware.

(b) Qualification. Seller has the requisite corporate power and authority to
carry on its business as now being conducted. Seller is duly qualified or
licensed to do business, and is in good standing (to the extent such concept or
a comparable status is recognized), in each jurisdiction in which the nature of
its business makes such qualification necessary, except for those jurisdictions
where the failure to be so qualified, licensed or in good standing would not
prevent, impede or delay the ability of Seller to perform its obligations under
this Agreement or the Assignment of Interests, or consummate the transactions
contemplated herein and therein.

(c) Authority. Seller has all requisite corporate power and authority to execute
and deliver this Agreement and the Assignment of Interests and to perform its
obligations hereunder and thereunder. The execution and delivery by Seller of
this Agreement and the Assignment of Interests and the performance by Seller of
the transactions contemplated hereby and thereby, have each been duly and
validly authorized by all requisite company actions on the part of Seller.

(d) Enforceability. Each of this Agreement and the Assignment of Interests has
been duly and validly executed and delivered by Seller and constitutes a valid
and binding agreement of Seller enforceable against Seller in accordance with
its terms, subject to the effect of (i) applicable bankruptcy, insolvency,
reorganization, moratorium and other similar laws of general application from
time to time in effect that affect creditors’ rights generally and (ii) general
principles of equity.

(e) Purchased Units. As of the Closing Date and immediately prior to the
Closing, Seller holds of record and owns beneficially the Purchased Units, free
and clear of any Liens other than restrictions on transfer imposed by
(a) applicable securities laws or (b) the A&R LLCA. Except for this Agreement,
Seller is not a party to any option, warrant, purchase right or other contract
or commitment that would require Seller to sell, transfer, encumber or otherwise
dispose of the Purchased Units. Except as provided in the Original LLCA, Seller
is not a party to any voting trust, proxy or other agreement or understanding
with respect to the voting of the Purchased Units.

(f) No Violation or Breach. Neither the execution and delivery of this
Agreement, nor the Assignment of Interests, nor the consummation of the
transactions and performance of the terms and conditions hereof or thereof by
Seller will (with or without notice or lapse of time) (i) result in a material
violation or material breach of any provision of the Organizational Documents of
Seller, (ii) violate in any material respect any Applicable Law binding on or
applicable to Seller or any Company Entity, (iii) result in a violation or
breach of any obligation of Seller or any Company Entity under the
Organizational Documents of any Company Entity, (iv) result in the imposition or
creation of a Lien upon or with respect to the Purchased Units, or (v) conflict
with or violate in material respects or result in a material breach of or
default under any provision of any contract or other agreement to which Seller
is a party.

 

7



--------------------------------------------------------------------------------

(g) Consents. No consent, approval, authorization or permit of, or filing with
or notification to, any Person is required for or in connection with the
execution and delivery of this Agreement or the Assignment of Interests by
Seller or in connection with the consummation by Seller of the transactions
contemplated hereby or thereby except the Seller’s Approvals.

(h) Legal Proceedings. There is no Action pending or, to the Knowledge of
Seller, threatened (in writing) against Seller or any Company Entity, any of
their respective properties or assets or any of their respective officers, in
each case that, if adversely determined, would, individually or in the
aggregate, prevent, impede or delay the ability of Seller to perform its
obligations under this Agreement or the Assignment of Interests, consummate the
transactions contemplated herein and therein or question the legality or
validity of this Agreement or the Assignment of Interests.

(i) Brokers. Seller has no liability or obligation to pay any fees or
commissions to any broker, finder or agent with respect to the transactions
contemplated by this Agreement for which Purchaser could become liable or
obligated.

(j) No Material Adverse Effect. No Material Adverse Effect has occurred since
December 31, 2017.

(k) Bankruptcy. There are no bankruptcy, reorganization or arrangement
proceedings pending against, being contemplated by or, to the Knowledge of
Seller, threatened against Seller.

(l) Full Disclosure. The representations and warranties contained in this
Agreement (including, for the avoidance of doubt, the representations pursuant
to Section 3.02(e) and the Schedules hereto) are true, correct and complete in
every material respect and contain no untrue statement of material fact nor omit
any material fact necessary to make the statements contained therein, taken as a
whole, not misleading in any material respect. Seller disclosed to Purchaser in
writing any and all facts (except facts of general public knowledge) which to
the Knowledge of Seller materially and adversely affect the business or
financial condition of the Company Entities. Seller disclosed to Purchaser in
writing any and all facts (except those facts of general public knowledge) which
to the Knowledge of Seller have a Material Adverse Effect (solely as it relates
to the Seller).

SECTION 3.02 Representations and Warranties Regarding Company. Seller hereby
represents and warrants to Purchaser, as of the Closing Date (unless otherwise
stated in this Section 3.02) as follows:

(a) Change of Ownership.

(i) Prior to giving effect to the Closing, (1) there has not been any
Reassessment (as defined in each Mezzanine Loan Agreement) with respect to any
Project or other event, condition or circumstance that could reasonably be
expected to give rise to a Reassessment of any such Project, and (2) except as
set forth on Schedule 7.28 to each of the Mezzanine Loan Agreements, as
applicable , no Person is or has been an Original Co-Owner (as defined in each
Mezzanine Loan Agreement) of such Project at any time.

 

8



--------------------------------------------------------------------------------

(ii) The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby do not result in a change of ownership
requiring reassessment of the value of any Projects for any California state or
local property tax purposes that would result in any California state or local
property taxes being due and payable by any Company Entity, and none of the
Company Entities or any other Person, except those set forth on Schedule 7.28 to
each of the Mezzanine Loan Agreements, as applicable, shall be considered an
Original Co-Owner of any Projects.

(b) No Indebtedness. The Company has no debt or other liability for borrowed
money, other than in connection with the Mezzanine Loan Documents, and no Liens
exist over any assets of the Company, other than Permitted Encumbrances.

(c) Good Standing. The Company is a limited liability company validly existing
and in good standing under the laws of the State of Delaware.

(d) Contracts. The Company is not party to any contract other than the Mezzanine
Loan Documents, the Management Agreement, the limited liability company
agreement of the Mezzanine 1 Borrower and the limited liability company
agreement of the Mezzanine 2 Borrower.

(e) Other Representations. The representations and warranties set forth in
(i) Article VII of the Mezzanine 2 Loan Agreement are true and correct in all
respects as of the date hereof, (ii) Sections 7.1, 7.2, 7.3, 7.4, 7.5, 7.6, 7.7,
7.8, 7.9, 7.10, 7.11, 7.12, 7.14, 7.15, 7.16, 7.17.3, 7.18, 7.19, 7.20, 7.21,
7.22, 7.24, 7.25 and 7.26 of the Mezzanine 1 Loan Agreement are true and correct
in all respects as of the date hereof, and (iii) each section of Article VII the
Mezzanine 1 Loan Agreement which is not listed in clause (ii) above were true
and correct as of the date made thereunder.

SECTION 3.03 No Further Representations.

(a) Except for the representations and warranties expressly set forth in
Section 3.01 and Section 3.02 (including, for the avoidance of doubt, the
representations and warranties pursuant to Section 3.02(e)) Purchaser
acknowledges and agrees that Seller expressly disclaims any representations or
warranties of any kind, express or implied, relating to Seller, the Purchased
Units, the SunPower Entities, the Projects or the transactions contemplated by
this Agreement and shall have no liability under this Agreement in respect
thereof. Without limiting the generality of the foregoing, and except for the
representations and warranties expressly set forth in Section 3.01 and
Section 3.02 (including, for the avoidance of doubt, the representations and
warranties pursuant to Section 3.02(e)), Purchaser acknowledges and agrees in
particular as follows: (a) Purchaser is relying solely on its own examination of
the Purchased Units, the Company Entities and the Projects and no other
representations or warranties, whether express or implied, are given as to
(i) the value or quality of the Purchased Units or the business, condition
(financial or otherwise) or prospects of the Company Entities, (ii) the risks
and other incidents of ownership of the Purchased Units and, indirectly, the
Company Entities and the Projects and (iii) except as may be provided in this
Agreement, the merchantability, usage, suitability or fitness for any particular

 

9



--------------------------------------------------------------------------------

purpose with respect to the Company Entities, the Projects, or any part thereof,
and (b) except as set forth in this Agreement and the Schedules hereto, no
information or material provided by or communication made by Seller or any of
its Affiliates, officers, directors, employees, representatives, agents,
attorneys and advisors shall constitute, create or otherwise cause to exist any
representation or warranty by Seller under this Agreement.

(b) In connection with Purchaser’s investigation of the Company Entities and
their respective businesses, assets, condition (financial or otherwise), and
results of operations, Purchaser has received from Seller, the Company Entities
and their respective Affiliates, officers, directors, employees,
representatives, agents, attorneys and advisors, advisors and agents certain
projections, forecasts and other forward looking information, including
projected financial statements, cash flow items, business plans and other data
related to the future performance of the Company Entities, their business,
assets and condition (financial or otherwise) and their prospects. Purchaser
acknowledges that any forward-looking projections are subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Company Entities, that no assurance can be given that such projections will be
realized and that, other than as set forth in this Section, no representations
or warranties provided in this Agreement are applicable to any such projections
or forward-looking statements delivered by Seller or the Company Entities.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PURCHASER

SECTION 4.01 Representations and Warranties of Purchaser. Purchaser hereby
represents and warrants to Seller as of the Closing Date (unless otherwise
stated in this Section 4.01) as follows:

(a) Good Standing. Purchaser is a limited liability company validly existing and
in good standing under the laws of the State of Delaware.

(b) Qualification. Purchaser has the requisite corporate power and authority to
carry on its business as now being conducted. Purchaser is duly qualified or
licensed to do business, and is in good standing (to the extent such concept or
a comparable status is recognized), in each jurisdiction in which the property
owned or leased and operated by it or the nature of its business makes such
qualification necessary, except for those jurisdictions where the failure to be
so qualified, licensed or in good standing would not prevent, impede or delay
the ability of Purchaser to perform its obligations under this Agreement or the
Assignment of Interests or consummate the transactions contemplated herein or
therein.

(c) Authority. Purchaser has all requisite corporate power and authority to
execute and deliver this Agreement and the Assignment of Interests and to
perform its obligations hereunder and thereunder. The execution and delivery by
Purchaser of this Agreement and the Assignment of Interests and the performance
by Purchaser of the transactions contemplated hereby and thereby, have been duly
and validly authorized by all requisite corporate action on the part of
Purchaser.

(d) Enforceability. Each of this Agreement and the Assignment of Interests has
been duly and validly executed and delivered by Purchaser and constitutes a
valid and binding agreement of Purchaser enforceable against Purchaser in
accordance with its terms, subject to the effect of (i) applicable bankruptcy,
insolvency, reorganization, moratorium and other similar laws of general
application from time to time in effect that affect creditors’ rights generally
and (ii) general principles of equity.

 

10



--------------------------------------------------------------------------------

(e) No Violation or Breach. Neither the execution and delivery of this
Agreement, nor the Assignment of Interests, nor the consummation of the
transactions and performance of the terms and conditions hereof or thereof by
Purchaser will (with or without notice or lapse of time) (i) result in a
material violation or material breach of any provision of the Organizational
Documents of Purchaser or (ii) violate in any material respect any Applicable
Law binding on or applicable to Purchaser.

(f) Consents. No consent, approval, authorization or permit of, or filing with
or notification to, any Person is required for or in connection with the
execution and delivery of this Agreement or the Assignment of Interests by
Purchaser or in connection with the consummation by Purchaser of the
transactions contemplated hereby except for those that have been obtained on or
prior to the Closing Date.

(g) Legal Proceedings. There is no Action pending or, to the Knowledge of
Purchaser, threatened (in writing) against Purchaser, any of its properties or
assets or any of its officers, in each case that, if adversely determined,
would, individually or in the aggregate, prevent, impede or delay the ability of
Purchaser to perform its obligations under this Agreement or the Assignment of
Interests, consummate the transactions contemplated herein or therein or
question the legality or validity of this Agreement or the Assignment of
Interests.

(h) Brokers. Purchaser has no liability or obligation to pay any fees or
commissions to any broker, finder or agent with respect to the transactions
contemplated by this Agreement for which Seller or any Company Entity could
become liable or obligated.

(i) Available Funds and Credit Commitment. Purchaser has sufficient funds
available to it to pay the Purchase Price and to consummate the other
transactions contemplated by this Agreement to be consummated by Purchaser.

(j) Bankruptcy. There are no bankruptcy, reorganization or arrangement
proceedings pending against, being contemplated by or, to the Knowledge of
Purchaser, threatened against Purchaser.

ARTICLE V

TAX MATTERS

SECTION 5.01 Transfer Taxes. All Transfer Taxes resulting from the transactions
contemplated by this Agreement shall be borne one-half by Purchaser and one-half
by Seller when due. Seller shall prepare and timely file all Tax Returns or
other documentation relating to such Transfer Taxes; provided, however, that to
the extent required by Applicable Law, Purchaser will as necessary join in the
execution of any such Tax Returns or other documents relating to such Taxes.
Seller shall provide Purchaser with copies thereof at least 30 days prior to the
date on which such Tax Return or other document is required to be filed.

 

11



--------------------------------------------------------------------------------

SECTION 5.02 Closing Tax Certificate. On the Closing Date, Seller shall deliver
to Purchaser a certificate (in the form attached hereto as Exhibit C) signed
under penalties of perjury (a) stating that it is not a foreign corporation,
foreign partnership, foreign trust, foreign estate, or disregarded entity,
(b) providing its U.S. Employer Identification Number and (c) providing its
address, all pursuant to Treasury Regulations Section 1.1445-2(b)(2).

SECTION 5.03 Tax Returns; Cooperation. Each Party shall cooperate fully, as and
to the extent reasonably requested by the other Party, in connection with the
preparation, execution and filing of Tax Returns of or including the assets or
results of operations of any Company Entity for any full or partial Tax period
ending on or before the Closing Date and in connection with any audit,
litigation or other proceeding with respect to Taxes for any such full or
partial Tax period.

ARTICLE VI

COVENANTS OF SELLER AND PURCHASER

SECTION 6.01 Public Announcements. Without giving at least five Business Days’
prior notice and obtaining the prior written approval of Seller (in the case of
a release or statement by Purchaser) or Purchaser (in the case of a release or
statement by Seller), neither Party will issue, or permit any agent or Affiliate
of such Party to issue any press releases or otherwise make, or cause any agent
or Affiliate of such Party to make, any public statements with respect to this
Agreement and the transactions contemplated hereby or using the name of the
other Party or any Affiliate thereof (whether in connection with this
transaction or otherwise), except when such release or statement is deemed in
good faith by the releasing Party to be required by Applicable Law or under the
applicable rules and regulations of a stock exchange or market on which the
securities of the releasing Party or any of its Affiliates are listed.

SECTION 6.02 Updated Company Records. Upon the Closing, Seller shall cause the
Company to update the books and records of the Company to reflect the purchase
of the Purchased Units by the Purchaser and to update the Percentage Interests
(as such term is defined in the A&R LLCA), of both the Seller and the Purchaser,
to reflect the membership interests attributable to the Purchased Units.

SECTION 6.03 Further Assurances. Seller and Purchaser each agree that from time
to time after the Closing Date and at the prior written request of the other
Party, it will execute and deliver such further instruments, and take such other
action, as may be reasonably necessary to carry out the purposes and intents of
this Agreement with respect to the Closing.

SECTION 6.04 Fees and Expenses. Seller shall reimburse Purchaser for all fees
and expenses, including financial advisors and accountants, incurred in
connection with the negotiation of this Agreement, the A&R LLCA, and the
transactions contemplated hereby, except that each Party will pay its own fees
and expenses of legal counsel incurred in connection with the negotiation of
this Agreement, the A&R LLCA, and the transactions contemplated hereby. Seller
shall be responsible for all fees and expenses, including fees and expenses of
counsel, financial advisors and accountants, incurred on its behalf in
connection with the negotiation of this Agreement, the A&R LLCA, and the
transactions contemplated hereby.

 

12



--------------------------------------------------------------------------------

SECTION 6.05 Confidential Information. Each Party agrees to, and to cause its
Affiliates and its and their employees, members, directors, officers and
shareholders to, hold in confidence information made available to it by the
other Party under this Agreement or in connection with the transactions
contemplated herein, subject to any obligation to comply with any Applicable
Law, stock exchange listing agreement or regulation, or if a disclosure is to be
made to a regulatory examiner or self-regulatory examiner in the course of such
examiner’s examination or inspection; provided, that the Party subject to such
obligation provides notice of such obligation to the other Party as promptly as
practicable, to the extent permitted under Applicable Law and discloses only
such portion of such information as is required to comply with such obligation;
provided, further, that if requested by the other Party, such Party will
cooperate with the other Party to obtain a protective order or relief in respect
of such obligation, or confidential treatment for any information disclosed
pursuant to such obligation. In no event shall any party hereto be obligated or
required to return any materials furnished by any other Party hereto.
Notwithstanding the foregoing, either Party may disclose such information (a) in
confidence to its Affiliates and to its and its Affiliates’ directors, officers,
employees, trustees and agents (including accountants, legal counsel and other
agents and advisors), actual or potential financing sources, provided that such
disclosure to actual or potential financing sources is in connection with
corporate financing and/or strategic initiatives and not for the purpose of
entering into a transaction with a third party substantially similar in scope
and with respect to the same assets as the transaction(s) contemplated herein,
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Confidential Information and
instructed to keep such Confidential Information confidential and any failure of
such Persons acting on behalf of such party to comply with this Section shall
constitute a breach of this Section by the relevant party, as applicable), (b)
to any other party under the Mezzanine Loan Documents (c) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or the Mezzanine Loan Documents or the enforcement of rights
hereunder or thereunder or (c) to the extent such Confidential Information
(i) becomes publicly available other than as a result of a breach of this
Section 6.05 or (ii) becomes available to such Party or its Affiliates on a
nonconfidential basis from a source other than the disclosing Party or its
Affiliates.

ARTICLE VII

CLOSING

SECTION 7.01 Closing. The Closing shall be held on the Closing Date at the
offices of Baker Botts L.L.P., at 30 Rockefeller Plaza, New York, NY 10112 or
such other place as the Parties may agree.

SECTION 7.02 Seller’s Closing Obligations. On the date hereof, Seller shall
deliver, or cause to be delivered, to Purchaser the following:

(a) Seller’s executed counterpart of (i) the A&R LLCA and (ii) the Assignment of
Interests, together with such other documents or certificates endorsed in blank
as are necessary to transfer the Purchased Units to Purchaser;

 

13



--------------------------------------------------------------------------------

(b) a certificate of Seller, dated as of the Closing Date, signed by an
authorized officer of Seller, and attaching (i) a good standing certificate of
each of Seller and the Company certified as of a recent date by its respective
Secretary of State or equivalent state Governmental Authority, (ii) a copy of
the certificate of formation of each of Seller and the Company certified as of a
recent date by its Secretary of State or equivalent state Governmental
Authority, (iii) a copy of the other Organizational Documents of Seller
certified as of the Closing Date by an authorized officer of Seller,
(iv) resolutions or other authorizations of the Seller certified by an
authorized officer of Seller as being true, complete, in full force and effect
on the Closing Date and not amended, modified, revoked or rescinded, authorizing
the transactions contemplated hereby, and (v) a certification as to the
incumbency and specimen signatures of each nature Person authorized to execute
and deliver this Agreement, and any instruments or agreements required hereunder
to which such Person is a party;

(c) (i) a comprehensive overview of SunPower Capital, LLC’s compliance with and
its operating policies with respect to each applicable state’s fair lending
statutes, including, but not limited to, its oversight and management of its
dealers and applicable Affiliates, dealer pricing and geographic targeting and
(ii) a comprehensive overview of SunPower Capital, LLC’s compliance with and its
operating policies with respect to California Civil Code Section 1671 with
respect to late fees, including its oversight and management of its dealers and
applicable Affiliates;

(d) the certificate required to be delivered by Seller under Section 5.02;

(e) a duly executed copy of the Master Servicing Agreement;

(f) results through a date that is within ten (10) Business Days of the Closing
Date, of (i) searches of the UCC records of the Delaware Secretary of State or
of any other jurisdiction as applicable, against Seller and each Company Entity,
evidencing that no UCC financing statements have been filed against (A) Seller
in respect of the Seller’s interests in the Company, or (B) other than Permitted
Encumbrances, any assets of the Company or the Company Entities, and (ii) Tax
lien and litigation searches against Seller and the Company Entities;

(g) A legal opinion with respect to the transactions contemplated hereby of
counsel to Seller and the Company, addressed to the Purchaser and in form and
substance reasonably satisfactory to Purchaser; and

(h) any fees and expenses owed to Purchaser pursuant to Section 6.04.

SECTION 7.03 Purchaser’s Closing Obligations. On the date hereof, Purchaser
shall deliver, or cause to be delivered, to Seller the following:

(a) the Purchase Price;

(b) a certificate of Purchaser, dated as of the Closing, signed by an officer of
Purchaser, and attaching (i) a good standing certificate of Purchaser, certified
as of a recent date by its respective Secretary of State or equivalent state
Governmental Authority, (ii) a copy of the certificate of formation of Purchaser
certified as of a recent date by its Secretary of State or equivalent state
Governmental Authority and (iii) a copy of the other Organizational Documents of
Purchaser certified as of the Closing Date by an authorized officer of
Purchaser;

 

14



--------------------------------------------------------------------------------

(c) Purchaser’s executed counterpart of (i) the A&R LLCA and (ii) the Assignment
of Interests; and

(d) A duly executed copy of the Purchaser Guaranty.

ARTICLE VIII

INDEMNIFICATION

SECTION 8.01 Indemnification by Seller. From and after the Closing, subject to
the other terms and limitations set forth in this Agreement, Seller shall
indemnify, defend, reimburse and hold harmless Purchaser, its Affiliates and
their respective directors, officers, partners and employees (each such Person,
a “Purchaser Indemnified Party” and, collectively, the “Purchaser Indemnified
Parties”) from and against any and all Losses actually incurred by any Purchaser
Indemnified Party (a) for a breach of any of Seller’s representations and
warranties made in this Agreement, or (b) for a breach of the covenants or
obligations of Seller under this Agreement.

SECTION 8.02 Indemnification by Purchaser. From and after the Closing, subject
to the other terms and limitations set forth in this Agreement, Purchaser shall
indemnify, defend, reimburse and hold harmless Seller, its Affiliates (other
than the Company Entities) and their respective directors, officers, partners
and employees (each such Person, a “Seller Indemnified Party” and, collectively,
the “Seller Indemnified Parties”) from and against any and all Losses actually
incurred by any Seller Indemnified Party (a) for any breach of Purchaser’s
representations and warranties made in this Agreement, or (b) for any breach of
the covenants or obligations of Purchaser under this Agreement.

SECTION 8.03 Limitations on Indemnity.

(a) Seller Liability Threshold. None of the Purchaser Indemnified Parties shall
be entitled to assert any right to indemnification under Section 8.01(a) until
the aggregate amount of all such Losses actually suffered by Purchaser
Indemnified Parties exceeds an amount equal to 1.00% of the Purchase Price, and
then they shall be entitled to indemnification to the full extent of such
Losses, including the initial 1.00% of such Losses.

(b) Seller’s Maximum Liability. Anything in this Agreement to the contrary
notwithstanding, in no event shall Seller ever be required to indemnify
Purchaser Indemnified Parties for Losses pursuant to Section 8.01 in any amount
exceeding, in the aggregate, 12.5% of the Purchase Price; provided that
(i) Losses related to a breach of Section 3.02(a) shall not exceed 95% of the
Purchase Price, and (ii) Losses related to (A) breaches of the representations
and warranties contained in Section 3.01(a), Section 3.01(b), Section 3.01(c),
Section 3.01(d), Section 3.01(e), Section 3.01(f) (except with respect to
subsection (ii) thereof, and in any event only to the extent that the same would
be reasonably expected to have a Material Adverse Effect), Section 3.01(g)
(except with respect to those consents, approvals, authorizations or permits
which have not already been obtained or made or which is not required until a
later date and is reasonably expected to be obtained on or prior to such date or
which, if failed to be obtained, could not reasonably be expected to have a
Material Adverse Effect), Section 3.01(h), Section 3.01(h) Section 3.01(i) and
Section 3.01(k) and Section 3.02(c) (together, the “Fundamental
Representations”), and (B) a breach of any covenant or obligation of Seller
under this Agreement or in respect of fraud, willful misconduct or intentional
misrepresentation by Seller shall not exceed the Purchase Price.

 

15



--------------------------------------------------------------------------------

(c) Purchaser Liability Threshold. None of the Seller Indemnified Parties shall
be entitled to assert any right to indemnification under Section 8.02(a) until
the aggregate amount of all such Losses actually suffered by Seller Indemnified
Parties exceeds an amount equal to 1.00% of the Purchase Price, and then they
shall be entitled to indemnification to the full extent of such Losses,
including the initial 1.00% of such Losses.

(d) Purchaser’s Maximum Liability. Anything in this Agreement to the contrary
notwithstanding, in no event shall Purchaser ever be required to indemnify
Seller Indemnified Parties for Losses pursuant to Section 8.02 in any amount
exceeding, in the aggregate, the 12.5% of the Purchase Price; provided that
Losses related to (i) breaches of the representations and warranties contained
in Section 4.01(a), Section 4.01(b), Section 4.01(c) Section 4.01(d),
Section 4.01(e), Section 4.01(f), Section 4.01(g), Section 4.01(h) and
Section 4.01(j), (ii) a breach of any covenant or obligation of Purchaser under
this Agreement (other than Section 2.02) or in respect of fraud, willful
misconduct or intentional misrepresentation shall not exceed the Purchase Price
and (iii) a breach of Section 2.02 shall not exceed the Purchase Price.

(e) Adjustments for Indemnity Payments. The Parties agree to treat any indemnity
payment made pursuant to this Agreement as an adjustment to the Purchase Price,
unless otherwise required pursuant to a “determination” within the meaning of
Section 1313(a)(1) or (2) of the Code.

(f) Reduction for Tax Benefit. Payments by an Indemnifying Party pursuant to
Section 8.01 or Section 8.02 in respect of any Loss shall be reduced by an
amount equal to any Tax benefit realized or reasonably expected to be realized
as a result of such Loss by the Indemnified Party.

(g) Consequential Damages. In no event shall any Indemnifying Party be liable to
any Indemnified Party for any punitive, incidental, consequential, special or
indirect damages, including loss of future revenue or income, loss of business
reputation or opportunity relating to the breach or alleged breach of this
Agreement, or diminution of value or any damages based on any type of multiple.

(h) Mitigation of Loss. Each Indemnified Party shall take, and cause its
Affiliates to take, all reasonable steps to mitigate any Loss upon becoming
aware of any event or circumstance that would be reasonably expected to, or
does, give rise thereto, including incurring costs only to the minimum extent
necessary to remedy the breach that gives rise to such Loss.

SECTION 8.04 Indemnity Procedures.

(a) Procedure for Third-Party Claims.

(i) Notice of Claim. If a claim by a third party is made against any Seller
Indemnified Party or any Purchaser Indemnified Party (any such person, an
“Indemnified Party”) or an Indemnified Party shall otherwise learn of an
assertion or of a potential claim, and if such Indemnified Party intends to seek
indemnity with respect thereto under this

 

16



--------------------------------------------------------------------------------

Article VIII, such Indemnified Party shall promptly furnish written notice of
such claim (in reasonable detail and including the factual basis for such claim
and, to the extent known, the amount thereof) to the Party against whom
indemnity is sought (such Party, in such capacity, the “Indemnifying Party”).
Thereafter, the Indemnified Party shall deliver to the Indemnifying Party,
promptly after the Indemnified Party’s receipt thereof, copies of all material
notices and documents (including court papers) received or transmitted by the
Indemnified Party relating to such claim. The failure or delay of the
Indemnified Party to deliver prompt written notice of a claim shall not affect
the indemnity obligations of the Indemnifying Party hereunder, except to the
extent the Indemnifying Party was actually and materially disadvantaged by such
failure or delay in delivery of notice of such claim.

(ii) Conduct of Claim. The Indemnifying Party shall have 30 days after receipt
of such notice (or, if the Indemnified Party provides written notice that an
answer or other pleading must be served prior to that date in order to prevent
judgment by default in favor of the Person asserting the third-party claim,
within 10 days of such notice from the Indemnified Party) to elect to undertake,
conduct and control (through counsel of its own choosing and at its own expense)
the defense of such claim, and the Indemnified Party shall cooperate with it in
connection therewith. If the Indemnifying Party elects to undertake, conduct and
control the settlement or defense of such claim, the Indemnifying Party shall
permit the Indemnified Party to participate in such settlement or defense
through counsel chosen by such Indemnified Party (but the fees and expenses of
such counsel shall be borne by such Indemnified Party unless: (A) it is
reasonable that the Indemnified Party be represented by separate counsel due to
a conflict or potential conflict of interest between the Indemnifying Party and
the Indemnified Party; or (B) the defenses available to the Indemnified Party
are not available to the Indemnifying Party where both parties are named as
defendants in any third party claim). So long as the Indemnifying Party, at the
Indemnifying Party’s cost and expense, (1) has undertaken the defense of such
claim, and assumed full responsibility for all indemnification obligations to
the Indemnified Party in respect of such claim, (2) is contesting such claim in
good faith through appropriate proceedings and (3) has taken such action
(including the posting of a bond, deposit or other security) as may be necessary
to prevent any action to foreclose a Lien against or attachment of the property
of the Indemnified Party for payment of such claim, the Indemnified Party shall
not pay or settle any such claim; provided, however, that, the Indemnified Party
shall have the right to pay or settle any such claim if it has irrevocably
waived in writing any right to indemnity by the Indemnifying Party for such
claim; and, provided, further, that, (x) if within thirty (30) days after the
receipt of the Indemnified Party’s notice of a claim of indemnity under this
Section 8.04(a) or, if the Indemnified Party provides written notice that an
answer or other pleading must be served prior to that date in order to prevent
judgment by default in favor of the Person asserting the third-party claim,
within ten (10) days of such notice from the Indemnified Party), the
Indemnifying Party fails to undertake the defense thereof and assumed full
responsibility for all indemnification obligations to the Indemnified Party in
respect of such claim, or fails to contest such claim in good faith or to
prevent action to foreclose a Lien against or attachment of the Indemnified
Party’s property as contemplated above or (y) if such claim is for equitable or
injunctive relief, would impose criminal liability or damages, or is by any
Governmental Entity, the Indemnified Party shall have the right to contest,
settle or compromise such claim and the Indemnified Party shall not thereby
waive any right to indemnity for such claim under this Agreement.

 

17



--------------------------------------------------------------------------------

(iii) Limitations on Settlement. No Indemnifying Party will consent to any
settlement, compromise or discharge (including the consent to entry of any
judgment) of any such claim without the Indemnified Party’s prior written
consent (which consent will not be unreasonably withheld or delayed), provided,
that, if the Indemnifying Party assumes the defense of any such claim, the
Indemnified Party will agree to any settlement, compromise or discharge of such
claim which the Indemnifying Party may recommend and which by its terms
obligates the Indemnifying Party to pay the full amount of Losses in connection
with such claim, unconditionally and irrevocably releases the Indemnified Party
and its Affiliates from liability in connection with such claim; provided,
however, that the Indemnified Party may refuse to agree to any such settlement,
compromise or discharge (w) that provides for injunctive or other non-monetary
relief affecting the Indemnified Party or any of its Affiliates or imposes any
criminal liability or damages or (x) that arises out of a claim by a
Governmental Authority. Whether or not the Indemnifying Party shall have assumed
the defense of such claim, the Indemnified Party will not admit any liability
with respect to, or settle, compromise or discharge (including the consent to
entry of any judgment with respect to), any such claim without the prior written
consent of the Indemnifying Party (which consent will not be unreasonably
withheld, conditioned or delayed).

(iv) Access to Information. If any claim is made by a third party against an
Indemnified Party, the Indemnified Party shall use commercially reasonable
efforts to make available to the Indemnifying Party those partners, members,
managers, officers and employees whose assistance, testimony or presence is
necessary to assist the Indemnifying Party in evaluating and in defending such
claims; provided, that any such access shall be conducted in such a manner as
not to unreasonably interfere with the operations of the business of the
Indemnified Party, and any out of pocket expenses incurred by any Indemnified
Party in connection therewith shall be included in such Indemnified Party’s
Losses.

(b) Procedure for Other Claims. Any claim on account of Losses for which
indemnification is provided under this Agreement, which does not result from a
claim of a third party, will be asserted by written notice (setting forth in
reasonable detail the facts or circumstances that allegedly give rise to such
claim and, to the extent known, the amount thereof and include copies of all
material written evidence thereof) given by the Indemnified Party to the
Indemnifying Party from whom such indemnification is sought, which notice shall
be given promptly after such Indemnified Party obtains actual knowledge of the
existence of such claim. The failure or delay of the Indemnified Party to
deliver prompt written notice of a claim shall not affect the indemnity
obligations of the Indemnifying Party hereunder, except to the extent the
Indemnifying Party was actually and materially disadvantaged by such failure or
delay in delivery of notice of such claim. The Indemnifying Party shall have 30
days after its receipt of such notice to respond in writing to such claim.
During such 30-day period, the Indemnified Party shall allow the Indemnifying
Party and its professional advisors to investigate the matter or circumstance
alleged to give rise to the claim, and whether and to what extent any amount is
payable in respect of the claim and the Indemnified Party shall assist the
Indemnifying Party’s investigation by giving such information

 

18



--------------------------------------------------------------------------------

and assistance as the Indemnifying Party or any of its professional advisors may
reasonably request. If the Indemnifying Party does not so respond within such
30-day period, the Indemnifying Party shall be deemed to have rejected such
claim, in which case the Indemnified Party shall be free to pursue such remedies
as may be available to the Indemnified Party on the terms and subject to the
provisions of this Agreement.

SECTION 8.05 Survival and Time Limitation. The terms and provisions of this
Agreement shall survive the Closing of the transactions contemplated hereunder.
Notwithstanding the foregoing, the representations, warranties and covenants of
Seller and Purchaser contained in this Agreement shall survive the Closing only
until the date that is 18 months after the Closing Date, except that Fundamental
Representations and the representation and warranties set forth in
Section 4.01(a), Section 4.01(c), Section 4.01(d), and Section 4.01(h) shall
survive until the expiration of the applicable statute of limitations. The
covenants and agreements of the Parties contained in this Agreement shall
survive in accordance with their terms. If notice of any claim for
indemnification under Section 8.01 or Section 8.02 shall have been given in
accordance with this Article VIII within the applicable survival period, the
representations, warranties and covenants that are the subject of such
indemnification claim shall survive with respect to such indemnification claim
until such claim is finally resolved.

SECTION 8.06 Determination of Loss.

(a) Insurance Proceeds. Payments by an Indemnifying Party pursuant to
Section 8.01 or Section 8.02 in respect of any Loss shall be limited to the
amount of any liability or damage that remains after deducting therefrom any
insurance proceeds and any indemnity, contribution or other similar payment
received or reasonably expected to be received by the Indemnified Party (or any
Company Entities) in respect of any such claim. The Indemnified Party shall use
its commercially reasonable efforts to recover under insurance policies or
indemnity, contribution or other similar agreements for any Losses prior to
seeking indemnification under this Agreement.

(b) Remedies Not Affected by Investigation, Disclosure or Knowledge. Purchaser
expressly reserves the right to seek indemnity or other remedy for any Losses
arising out of or relating to any breach or violation of the representations,
warranties, covenants and agreements of Seller contained in this Agreement,
notwithstanding any investigation by, disclosure to, knowledge or imputed
knowledge of Purchaser or any of its Affiliates or their respective
representatives, whether before or after the date hereof, in respect of any fact
or circumstance that reveals the occurrence of any such breach or violation.

SECTION 8.07 Sole and Exclusive Remedy. The indemnification provisions of this
Article VIII shall be the sole and exclusive remedy of each Party (including the
Seller Indemnified Parties and Purchaser Indemnified Parties) (a) for any breach
of any Party’s representations or warranties contained in this Agreement, and
for any failure by such Party to perform its covenants or agreements contained
in this Agreement or (b) otherwise with respect to this Agreement or the
transactions contemplated hereby with respect to any Company Entity other than
instances of fraud or claims for non-monetary relief. In furtherance of the
foregoing, each Party hereby waives, to the fullest extent permitted under
Applicable Law, any and all rights, claims and causes of action it may have
against another Party hereunder or under Applicable Law with respect to the
claims described in clauses (a) and (b) above, other than instances of fraud or
claims for non-monetary relief.

 

19



--------------------------------------------------------------------------------

ARTICLE IX

OTHER PROVISIONS

SECTION 9.01 Counterparts. This Agreement may be executed in one or more
counterparts (including by means of facsimile transmission, portable document
format (.pdf) or other electronic format), all of which, taken together, shall
be considered one and the same agreement, and shall become effective when one or
more counterparts have been signed by each of the Parties and delivered to the
other Parties.

SECTION 9.02 Governing Law; Dispute Resolution. This Agreement is to be
construed in accordance with and governed by the internal laws of the State of
New York or any similar successor provision, without giving effect to its
principles of conflicts of law that would cause the application of the laws of
any jurisdiction other than the internal laws of the State of New York to the
rights and duties of the Parties. Each of the Parties hereby irrevocably and
unconditionally submits to the jurisdiction of any court of the State of New
York and any federal court located in New York County, New York with respect to
any proceeding relating to this Agreement. Further, each of the Parties hereby
irrevocably and unconditionally waives any objection or defense that it may have
based on improper venue or forum non conveniens to the conduct of any such
proceeding in any such courts. The Parties agree that any or all of them may
file a copy of this paragraph with any court as written evidence of the knowing,
voluntary and bargained agreement between the Parties irrevocably to waive any
objections to venue or to convenience of forum. Each of the Parties agrees that
a final judgment in any such action or proceeding will be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Applicable Law.

SECTION 9.03 Waiver of Jury Trial. Each of the parties hereto hereby waives to
the fullest extent permitted by Applicable Law any right it may have to a trial
by jury with respect to any litigation directly or indirectly arising out of,
under or in connection with this Agreement or the transactions contemplated by
this Agreement. Each of the parties hereto hereby (a) certifies that no
representative, agent or attorney of the other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (b) acknowledges that it has been induced to
enter into this Agreement and the transactions contemplated by this Agreement,
as applicable, by, among other things, the mutual waivers and certifications in
this Section 9.03.

SECTION 9.04 Entire Agreement. This Agreement and the Schedules and Exhibits
hereto contain the entire agreement between the Parties with respect to the
subject matter hereof and supersede any prior written or oral agreements,
understandings, representations or warranties between the Parties.

SECTION 9.05 Notices. Any and all notices, demands, consents, approvals,
requests or other communications which any party may desire or be required to
give hereunder (collectively, “Notices”) shall be by personal delivery, email,
facsimile, by overnight courier or by prepaid certified mail to the parties at
the address set forth below:

 

20



--------------------------------------------------------------------------------

Seller:

2900 Esperanza Crossing, 3rd Floor

Austin, Texas 78758

Attention:       Christopher Couture, Vice President

Telephone:     (512) 735-0100

Facsimile:      (512) 857-1155

Email: christopher.couture@sunpower.com

Purchaser:

1906 Towne Centre Boulevard, Suite 370

Annapolis, MD 21401

Attention:       General Counsel

Telephone:     410-571-9860

Facsimile:      410-571-6199

Email: generalcounsel@hannonarmstrong.com

Any party may designate another address or change its address for Notices
hereunder by a Notice given pursuant to this Section 9.05. A Notice sent in
compliance with the provisions of this Section 9.05 shall be deemed delivered
when actually received by the party to whom sent. Rejection or other refusal to
accept or the inability to deliver because of a changed address or addressee of
which no Notice was given as provided in this Section 9.05 shall be deemed to be
receipt of the Notice sent.

SECTION 9.06 Successors and Assigns. The rights and obligations of the Parties
shall not be assigned or delegated by Seller, on the one hand, or Purchaser, on
the other hand, without the written consent of Purchaser (in the case of an
assignment or delegation by Seller) or Seller (in the case of an assignment or
delegation by Purchaser), which consent may be withheld in any such Party’s sole
discretion.

SECTION 9.07 Amendments and Waivers. This Agreement may not be modified or
amended except by an instrument or instruments in writing signed by each of the
Parties. Seller may waive compliance by Purchaser, and Purchaser may waive
compliance by Seller, with any term or provision of this Agreement on the part
of such Party or Parties to be performed or complied with, only by an instrument
in writing. The waiver by a Party of a breach of any term or provision of this
Agreement shall not be construed as a waiver of any subsequent breach.

SECTION 9.08 Schedules and Exhibits. All Schedules and Exhibits hereto that are
referred to herein are hereby made a part hereof and incorporated herein by such
reference. The exceptions set forth in a Schedule will be deemed to qualify the
representations and warranties set forth in the correspondingly numbered
Sections of this Agreement and any other representation and warranty as to which
the relevance of such exception is readily apparent.

SECTION 9.09 Agreement for the Parties’ Benefit Only. Except as specified in
Article VIII, which is also intended to benefit and to be enforceable by the
Seller Indemnified Parties and the Purchaser Indemnified Parties, as applicable,
this Agreement is not intended to confer upon any Person not a party hereto,
other than the Parties’ successors or permitted assigns, any rights or remedies
hereunder, and no Person, other than the Parties, their successors or permitted
assigns, is entitled to rely on any representation, warranty, covenant or
agreement contained herein.

 

21



--------------------------------------------------------------------------------

SECTION 9.10 Severability. If any term or other provision of this Agreement
shall be held invalid, illegal or incapable of being enforced by any Applicable
Law or public policy by a court of competent jurisdiction, all other conditions
and provisions of this Agreement shall nevertheless remain in full force and
effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to a Party.
Upon such determination by a court of competent jurisdiction that any term or
other provision is invalid, illegal or incapable of being enforced, the Parties
shall negotiate in good faith to modify this Agreement so as to give effect to
the original intent of the Parties as closely as possible in an acceptable
manner to the end that the transactions contemplated hereby are fulfilled to the
extent possible.

SECTION 9.11 Time of Essence; Action on Business Day. Time is of the essence for
each and every provision in this Agreement.

SECTION 9.12 Construction of Agreement. This Agreement and any documents or
instruments delivered pursuant hereto shall be construed without regard to the
identity of the Person who drafted the various provisions of the same. Each and
every provision of this Agreement and such other documents and instruments shall
be construed as though the Parties participated equally in the drafting of the
same. Consequently, the Parties acknowledge and agree that any rule of
construction that a document is to be construed against the drafting party shall
not be applicable either to this Agreement or such other documents and
instruments.

[Remainder of page intentionally left blank; signature page follows.]

 

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first above written.

 

SUNPOWER CORPORATION,

a Delaware corporation

By:  

/s/ Chris Couture

  Name: Chris Couture   Title: Vice President

[Signature Page – Purchase and Sale Agreement]



--------------------------------------------------------------------------------

HA SUNSTRONG CAPITAL LLC

a Delaware limited liability company

By:  

/s/ Jeffrey W. Eckel

  Name: Jeffrey W. Eckel   Title: President

[Signature Page – Purchase and Sale Agreement]